[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The Plaintiff and Defendant intermarried on April 29, 1989, at Milford, Connecticut.
The Plaintiff has resided continuously in this State for at least twelve months preceding the date of the filing of this complaint.
The marriage has broken down irretrievably. There are two minor children issue of the marriage: Michael A. Walter, born August 30, 1989; and Courtney L. Walter, born November 6, 1990.
The Defendant during the course of the marriage developed a drug habit. Defendant neglected to support his family and sold family assets, including his children's encyclopedias, to sustain his drug use. Defendant physically assaulted the Plaintiff on one occasion banging her head against the wall. The situation in the marital home became so intolerable due to Defendant's physical abuse, drug use and introduction of other drug users into the home; that the Plaintiff moved out with the children in October 1983. This action was commenced in January of 1994.
The Defendant has not returned to work since suffering a work related injury in 1988. He is currently receiving $413.00 per week worker's compensation benefits and $97.00 per week in social security disability benefits. The children are receiving a weekly cash benefit of $11.00 per week and medical benefits through their father's social security disability claim.
The Plaintiff is receiving unemployment compensation income in the amount of $189.00 per week.
The Plaintiff is 33 years of age; the Defendant is 28 years of age. CT Page 11692
The Defendant anticipates a worker's compensation settlement. The parties are otherwise essentially without assets.
The guideline support figure is in the approximate amount of $190.00 per week, and pendente lite orders have been paid in the amount of $170.00 per week.
Upon consideration of all statutory factors and the evidence in this case, the court enters the following orders:
The marriage is dissolved.
The Defendant shall pay to the Plaintiff support in the amount of $190.00 per week in total for both minor children.
Sole custody of the minor children shall be with the Plaintiff. The Defendant shall have the right to supervised visitation.
The Defendant will provide the medical insurance for the minor children so long as he shall have a support obligation for the minor children.
The Defendant will pay to the Plaintiff alimony in the amount of $1.00 per year until the death of the Plaintiff, her remarriage or cohabitation, or the youngest of the minor children attaining the age of 18, November 6, 2008.
The Plaintiff will assume the liabilities in the amount of $19,791.52 listed on Plaintiff's financial affidavit, and will hold the Plaintiff harmless as to such liabilities.
The Defendant will pay to the Plaintiff the balance of her counsel fees in the amount of $823.00. This payment shall be from the earliest date of the receipt of a worker's compensation settlement or six months from the date of this judgment.
Robert F. McWeeny, Judge